Citation Nr: 1233987	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-08 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred at The Villages Regional Hospital on November 29, 2009.  


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which, in pertinent part, denied entitlement to reimbursement for private medical expenses incurred on November 29, 2009.  
FINDING OF FACT

The treatment the appellant received on November 29, 2009 at the emergency room (ER) of The Villages Regional Hospital was for a medical condition of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and a VA or other Federal medical facility was not feasibly available at the time the appellant first sought treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the expenses of private medical treatment incurred on November 29, 2009 at The Villages Regional Hospital are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


Claim for Reimbursement of Private Medical Expenses

The Veteran contends that reimbursement is warranted for private medical expenses that were incurred on November 29, 2009 at The Villages Regional Hospital.  In a statement accompanying his March 2010 substantive appeal, the Veteran reported that he was treated at the private facility for a head wound that a prudent layperson would consider an emergency.  The Veteran also contended that a VA facility was not feasibly available at the time of his injury.  

On November 29, 2009, an ambulance service responded to a call for emergency service at the Veteran's home due to trauma from a fall.  The ambulance service patient care report indicates that the Veteran was found sitting on the floor of his home, and that he stated he had tripped on a vacuum cord and injured his head.  The Veteran complained of head pain, and had no other complaints.  It was noted that there had been no loss of consciousness per a witness.  Clinical assessment by the ambulance crew revealed a two inch laceration over the right eye with pain, swelling and tenderness, and no deformity.  No other abnormality was assessed.  The primary impression was scalp injury.  The laceration was dressed, and the Veteran requested transport to the closest hospital.  The Veteran was transported by ambulance to the ER at The Villages Regional Hospital.  The transport priority was characterized as non-emergency.  

An emergency department discharge report for The Villages Regional Hospital, dated November 29, 2009, indicated that the Veteran had had a head injury which did not appear to be serious at that time, and had lacerations on the face.  He was advised that after an injury such as his, most problems occur within 24 hours.  He was advised to seek immediate medical attention if he experienced symptoms of a concussion.  He was advised on the care of a laceration.  He was released from the hospital the same day.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725 (West 2002).  The Board will first address the provisions of  38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.   Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  Thus, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  In this case, it is clear that the Veteran did not receive prior authorization for his non-VA treatment.  He did not contact VA prior to his transport to the hospital and an application for authorization was not received within 72 hours of any admittance to a private facility.  Id.  The Veteran stated in March 2010 that after he fell within his home on November 29, 2009, his son called 911 and he was taken to the closest ER at Villages Regional.  He has not alleged any prior authorization from VA for his private treatment and the record does not show that any authorization was requested or received.  

38 U.S.C.A. § 1728 provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The Veteran is in receipt of a schedular 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD) and a depressive disorder.  Therefore, the lack of service connection for, or aggravation of a service-connected disability from, the Veteran's head injury is not a bar to reimbursement of the claimed medical costs.  Instead, the pertinent issues in this case are whether the Veteran's treatment was rendered in a medical emergency and whether VA facilities were feasibly available.  

With respect to whether an emergency existed, 38 U.S.C.A. § 1728  and 38 C.F.R. § 17.120 do not provide a definition of an emergency.  An emergency has been noted to be 'a sudden, generally unexpected occurrence or set of circumstances demanding immediate action.'  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).  The Court has held that the question of medical emergency is determined on the basis of what a reasonable lay person would believe, rather than medical findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The Board finds that the Veteran's head injury on November 29, 2009 was such that a reasonable layperson would believe a delay in treatment would have been hazardous to his life or health.  The Veteran had fallen within his home and struck his head, resulting in pain and a laceration.  The injury was such that the Veteran's son called 911 for an ambulance and to request immediate treatment rather than drive the Veteran to a care facility.  Although the patient care report indicates that the transport priority of the Veteran's case was non-emergency, the Board finds that a reasonable lay person would believe a head injury could cause more severe effects than a laceration and would require immediate emergency treatment.  

The Board also finds that a VA facility was not feasibly available to treat the Veteran's head injury.  Although the Veteran's home is only four miles away from a VA clinic, that clinic does not have an emergency room, and was closed on Sunday, November 29, 2009.  The claims file shows that the Veteran's scalp sutures were removed at that clinic a week after his fall.  The nearest VA medical centers to the Veteran's home are in Gainesville and Orlando, Florida, each approximately 1.5 hours from the Veteran's home.  The Villages Regional Hospital is a little more than 15 minutes from the Veteran's home.  In light of the conclusion that a reasonable layperson would find the head wound required immediate emergency treatment, the Board also finds that VA facilities were not feasibly available to treat the Veteran's injury.  

All the requirements for medical expense payment or reimbursement have been met in accordance with 38 U.S.C.A. § 1728, and the appellant is therefore entitled to payment or reimbursement for the cost of medical treatment provided on November 29, 2009 at The Villages Regional Hospital.  Therefore, this claim is granted.


ORDER

Entitlement to reimbursement for private medical expenses incurred at The Villages Regional Hospital on November 29, 2009 is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


